Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  Applicant’s election without traverse of Group I (claims 1-2, 37-48, 52-55 and 58) in the reply filed on March 18, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1-2, 37-48, 52-55 and 58 are considered for examination. Claim 64 has been withdrawn from further consideration as being drawn to nonelected group. 
                                                           Priority
3. This application filed on August 16, 2019 claims priority benefit to US 62/799,448 filed on January 31, 2019 and US 62/765,124 filed on August 17, 2018.
                                                          Informalities
4. The following informalities are noted:
            Claim 38 recites “UMI”. Expanding the term ‘UMI’ at least for the first time that it appears in the claim is suggested. Appropriate correction is required.                                        
                              Sequence rules and objection to the specification
5.   The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for 
      The instant application recites sequences (see at least Fig. 7-8, table 1 and 2) recite a nucleic acid sequence / amino acid sequence with more than 10 nucleotides or 4 amino acids, which is not identified by SEQ ID NO.). Appropriate correction is required.  
Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 58  recites the limitation " the flanking anchor domains " and “the primer extension products” in line 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The meets and bound of the claim are indefinite and unclear because the independent claim 37 upon which the instant claim depends lack support for said limitations.
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
8.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

           Claims 1-2, 37-48, 52-55 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenchik (US 2016/0376664).                      
          Chenchik teaches a method of claim 1, preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising:
          employing a set of gene specific primer (GSP) pairs to produce the plurality of sample-barcoded anchor-domain-flanked gene specific DNA fragments from the template RNA sample, wherein each pair of the GSP is made up of an anchor domain comprising forward primer and an anchor domain comprising reverse primer and at least one of which comprises a sample barcode domain (see entire document, at least para 0008, 0021-0033, 0036, 0049-0059).
    With reference to claim 2, Chenchik teaches that each pair of the set of GSP is made up of a forward primer comprising an anchor domain and a reverse primer comprising 
With reference to claim 37, Chenchik teaches a method of preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising: contacting the template RNA with reverse primers of a set of GSPs wherein the reverse primers comprise an anchor domain  and a sample barcode domain, to produce a hybrid composition comprising RNA/anchored sample barcoded reverse primer hybrids (see entire document, at least para 0036); removing unbound reverse primers from the hybrid composition to produce a hybrid enriched composition and reverse transcribing the hybrid enriched composition to produce a cDNA composition (see entire document, at least para 0036-0046, 0120-0122);  
     contacting the cDNA composition with forward primer of the set, wherein the forward primers comprise an anchor domain, under primer extension reaction conditions to produce the plurality of sample-barcoded anchor-domain flanked gene specific DNA fragments from the template RNA sample (see para 0039-0047, para 0123-0124).
        With reference to claim 38, Chenchik teaches that the reverse primers comprise a UMI domain (see at least para 0031, 0051, 0057-0062; indicating indexing domain, molecular index tag).

       With reference to claims 43-44, Chenchik teaches that eh solid support further comprises specific binding pair member and the member specifically binds to a cell surface marker (see at least para 0101-0102; indicating CC125 biomarker).
      With reference to Claim 45, Chenchik teaches that the reverse primers further comprise a solid support barcoded domain (see at least para 0046, 0082-0083).
       With reference to claims 46-48, Chenchik teaches that the template RNA sample is obtained from a single cell wherein the method comprises obtaining the template RNA by isolating the single cell and then lysing the isolated single cell to produce the template RNA sample, wherein the cell is isolated and lysed in a well or droplet (see entire document, at least para 0034-0035).
      With reference to claims 52-53, Chenchik teaches that the method comprises a pooling step comprising pooling the enriched hybrid composition with at least one additional enriched hybrid composition produced from at least one additional template RNA sample (see at least para 0038, 0065-0068).
    With reference to claim 54, Chenchik teaches that the method comprises employing a calibration ribonucleic acid composition (see at least para 0101-0106).

     With reference to claim 58, Chenchik teach that the flanking anchor domains comprise a universal priming site and the method further comprises amplifying the primer extension products comprising the anchor domains with universal forward and reverse primers having sequences complementary to the universal priming sites under amplification conditions sufficient to produce a barcoded amplicon composition comprising multiple product amplicons (see at least para 0049-0050, claim 14).  For all the above, the claims are anticipated.
B.  Claims 1-2, 37-48 and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conant et al. (US20160251714). 
     Conant et al. teach a method of claim 1, preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising:
          employing a set of gene specific primer (GSP) pairs to produce the plurality of sample-barcoded anchor-domain-flanked gene specific DNA fragments from the template RNA sample, wherein each pair of the GSP is made up of an anchor domain comprising forward primer and an anchor domain comprising reverse primer and at least one of which comprises a sample barcode domain (see entire document, at least para 0192-0203, 0229-0236, 0250-0255, 0048-0057).

   With reference to claim 37, Conant et al. teach a method of preparing a plurality of sample-barcoded anchor-domain-flanked gene specific deoxyribonucleic acid DNA fragments from a template RNA sample comprising: contacting the template RNA with reverse primers of a set of GSPs wherein the reverse primers comprise an anchor domain and a sample barcode domain, to produce a hybrid composition comprising RNA/anchored sample barcoded reverse primer hybrids; removing unbound reverse primers from the hybrid composition to produce a hybrid enriched composition ; reverse transcribing the hybrid enriched composition to produce a cDNA composition (see at least para 0100-0109, 0192-0203, 0229-0236, 0250-0255, 0009-0015, 0048-0057; indicating distributing the primers into array of capture sites for reverse transcription and enrichment reaction mixture); contacting the cDNA composition with forward primer of the set, wherein the forward primers comprise an anchor domain, under primer extension reaction conditions to produce the plurality of sample-barcoded anchor-domain flanked gene specific DNA fragments from the template RNA sample (see at least para 0100-0111, 0192-0203, 0229-0236, 0250-0255, 0048-0057).
        With reference to claim 38, Conant et al. teach that the reverse primers comprise a UMI domain (see at least para 0036-0037, 0054, 0103-0104).

     With reference to claims 43-44, Conant et al. teach that the solid support further comprises specific binding pair member and the member specifically binds to a cell surface marker (see at least 0181-0186; indicating use of affinity binding markers).
   With reference to Claim 45, Conant et al. teach that the reverse primers further comprise a solid support barcoded domain (see at least para 0048-0050).
    With reference to claims 46-48, Conant et al. teach that the template RNA sample is obtained from a single cell wherein the method comprises obtaining the template RNA by isolating the single cell and then lysing the isolated single cell to produce the template RNA sample, wherein the cell is isolated and lysed in a well (chamber or capture site) (see entire document, at least para 0066-0067, 0182-0184).
     With reference to claims 52-53, Conant et al. teach that the method comprises a pooling step comprising pooling the enriched hybrid composition with at least one additional enriched hybrid composition produced from at least one additional template RNA sample (see at least para 0098, 0228, 0237-0238, 0255). For all the above the claims are anticipated.
                                                        Conclusion
          No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637